Case 6:20-cv-00555-ADA Document 1-1 Filed 06/22/20 Page 1 of 21




  EXHIBIT A
            Case 6:20-cv-00555-ADA Document 1-1 Filed 06/22/20 Page 2 of 21

                                                                                                                               USOO8645300B1


(12) United States Patent                                                                             (10) Patent No.:                             US 8,645,300 B1
       Cowdrey et al.                                                                                 (45) Date of Patent:                                         Feb. 4, 2014
(54) SYSTEMAND METHOD FOR INTENT DATA                                                                      6,993,586 B2 *           1/2006 Chen et al. .................... TO9,228
        PROCESSING                                                                                    7,013,285          B1*        3/2006      Rebane ...               705,731
                                                                                                      7.487,435          B2*        2/2009      Aviv ..........          715/205
                                                                                                  2008, OO86559          A1*        4, 2008     Davis et al. ...          709,224
(75) Inventors: Russell Cowdrey, Coppell, TX (US);                                                2009, 0210806          A1*        8, 2009     Dodson et al.            715,760
                Jason Cone, Denton, TX (US); Brad                                                 2010, 0023475          A1         1/2010      Lahay ........             TO6.59
                Cranford, Irving, TX (US)                                                         2010/0106703           A1*        4, 2010     Cramer ......            707/7O6
                                                                                                  2010, 0131835 A1                  5/2010 Kumar et al. .                 715/205
(73) Assignee: Usability Sciences Corporation, Irving,                                            2011/0047120 A.                   2/2011 Kamvar et al.                   TO6.50
                       TX (US)                                                                    2011/0246406 A1* 10, 2011 Lahav et al. ......                         ... 706/46
                                                                                                  2011/0320440 A1* 12/2011 McDonald et al. ..                             707/723
                                                   -                                              2012/O123857 A1*                  5, 2012 Surve et al. .......        705/1449
(*) Notice:            Subject to any disclaimer, the term of this                                2012, 0215664 A1* 8, 2012 Dalal et al. .                               705/27.1
                       patent is extended or adjusted under 35                                    2012/0254149 A1 * 10/2012 Ramsay ........                               707 709
                       U.S.C. 154(b) by 264 days.                                                2012/0284597 A1* 11/2012 Burkard et al. ............... 715/205
                                                                                                * cited b
(21) Appl. No.: 13/186,787                                                                           c1ted by examiner
(22) Filed:            Jul. 20, 2011                                                            Primary Examiner – Jeffrey A Gaffin
                                                                                                Assistant Examiner — Dave Misir
(51) Int. Cl.
        G06N5/04                        (2006.01)                                               (57)                                 ABSTRACT
(52) U.S. Cl.                                                                                   Website navigation may be enhanced by recording a visitors
        USPC ............................................................ 706/46                intent and recording page rankings that indicate how well the
(58) Field of Classification Search                                                             pages of a website match the visitors intent. Using historical
        None                                                                                    intent data, an intent can be inferred for a visitor based on a
        See application file for complete search history.                                       URL. Page recommendations can also be made once a visitor
                                                                                                has confirmed their intent by determining a ranked list of
(56)                       References Cited
                                                                                                URLs for the indicated intent. Intent data may be collected
                  U.S. PATENT DOCUMENTS                                                         and displayed by integrating an intent widget into webpages
                                                                                                of a website.
       6,093,026 A *        7/2000 Walker et al. ................. 434,322
       6,895.437 B1 *       5/2005 Cowdrey et al. .............. TO9,224                                                 17 Claims, 9 Drawing Sheets

                                                            Customer                   User's
                                                             Website : A Browser
                                                            ^y
                                        Web Site                 73      !
                                                                                          Harn
                                                                                        JavaScript Files
                                                                                                                is               use
                               Custorer
                              avaScript FEle                                                                             Rendered
                                                                                                                         Web Page

                                    insta
                                      tet
                                   Engine
                                                   Y                         ^^   Page"
                                                                        78        Request
                                                                                                       intent engine
                                                                                                         PageOata
                                                 Customer
                                               JavaScript Fie                                                              tet
                                                                             77         Initialize                     Wariables
                                                                                          View
                                                                                                                            -1         TY--
                                   Customer            1.                                                                    Intent Candidate

                                                                                                                         S.                   -
                                                                                                              VisitoriPage
                                                            Page Data                    Narrespace            Ranking
                                                                                                                Matrix

                                                                                                                                 Page Rank
                                  Page Views           / 69             68 ?a, Customers                        7g N-               Matrix

                                                                              intent
                                                                             engine
    Case 6:20-cv-00555-ADA Document 1-1 Filed 06/22/20 Page 3 of 21


U.S. Patent       Feb. 4, 2014              Sheet 1 of 9                   US 8,645,300 B1




                     13




        14




                                      Namespace            Intent engine
                                      Administrator        Administrator




                                 Figure 1
    Case 6:20-cv-00555-ADA Document 1-1 Filed 06/22/20 Page 4 of 21


U.S. Patent       Feb. 4, 2014         Sheet 2 of 9                     US 8,645,300 B1


        100



                             Receive input parameter(s) from web
                    O1             browser into intent engine


                   102     Process input parameter(s) to infer intent


                           Provide inferred intent to web browser for
                   103                  display to visitor


                                            Figure 2

        200




                   201           Prompt visitor to indicate intent



                   202    Receive indicated intent into intent engine


                          Process indicated intent to determine page
                   203                 recommendations



                           Provide inks to recommended pages to
                   204     visitor web browser for display to visitor


                                            Figure 3
    Case 6:20-cv-00555-ADA Document 1-1 Filed 06/22/20 Page 5 of 21


U.S. Patent           Feb. 4, 2014          Sheet 3 of 9   US 8,645,300 B1




                                 Figure 4




                 31


                 32


                 33




                                      Figure 5
    Case 6:20-cv-00555-ADA Document 1-1 Filed 06/22/20 Page 6 of 21


U.S. Patent              Feb. 4, 2014              Sheet 4 of 9                  US 8,645,300 B1




     Webpage loads           FE SCript loads             pageLoad event                "Init Page"


        301
            S                      S
                                  302                         303
                                                                                  S.
                                                                                 304



         is intent           calculate top         Yes    is the Visitor   Yes     is URL in the
        declared?              intent list                   defined?                  Namespace

     31 O                                                                        305
                                                                                             No


                                                           Create new
                                                            Visitor D


                                                              3O8                         306




        Calculate              Cacuate
     destinations for       destinations for
     declared intent           to intent

                                        32


      return intent 8.
     Destination ists

            313



                                             Figure 6
    Case 6:20-cv-00555-ADA Document 1-1 Filed 06/22/20 Page 7 of 21


U.S. Patent               Feb. 4, 2014             Sheet 5 Of 9                       US 8,645,300 B1




                                                                               400


                          Start

                      navigate to page

       displaying top rated
       intent & destination              402


                       pageLoad event

       waiting for URL data              403
        from intent engine

                        receive intent data

       displaying predictions
                                                                prompting feedback               405
        w/ non fixed intent

                                                    rate page                         save feedback
                                                                                      cancel feeback
                4O7
                                    navigate to page
                                                                displaying predictions
       waiting for page load                             h           w/fixed intent              406



                        pageLoad event

            waiting for
           FE URL data
                                               receive intent data
               408


                                          Figure 7
     Case 6:20-cv-00555-ADA Document 1-1 Filed 06/22/20 Page 8 of 21


U.S. Patent                     Feb. 4, 2014                      Sheet 6 of 9                           US 8,645,300 B1




                              Customer                      User's
                               Website                     BrOWSer


                               1. 73          |
             Web Site                     i                                        74                  User
                                                                  HM and
                                                          , JavaScript Files
    Customer
   avaScript Fite                                                                            Rendered
                                                                                             Web Page
                                                                       Load Web

                                                                                    Q1 75



                                                                           intent engine      - -- - -
                                                                             Pageata
                      Customer
                    JavaScript File                                                           tent
                                                  77          initialize                   Variables
                                                                View
        Customer                                                                                 intent Candidate
       Source Fies
                        My 72

                                                                                 Visitor/Page
                              Page Data                        Namespace           Ranking
                                                                                    Matrix


       Page
                                                                                                   Page Rank
         g WieWS         1 \ 89           68 ^\-           Customers               7g Y-                Matrix

                                                  Entert
                                                  engine


                                                       Figure 8
    Case 6:20-cv-00555-ADA Document 1-1 Filed 06/22/20 Page 9 of 21


U.S. Patent               Feb. 4, 2014                           Sheet 7 Of 9                                US 8,645,300 B1




                       User's
                      Computer
                                             |              Display FE
                          74             f

                                                 Custorner ID                 AuthA.                     Customers
                                                    f URL
                                                                             Request                            t
                                                                                            82                 68
                                                 Visitor D
                                                                                   Customer D




                                                                                                             Page 1D

                                                                                          Visitor? Page? intent f
                                                                                                      Rank
        intent st
        f Dest List
                                                                                                         Page Views
                                                                          intert                                       t
                                                                         Variab
                                                                          ariables                                     69
                                 list
                                f URL                                                     intent Candidate
                                                                                               Cache
        Create
        Dest list                                       -
                                        Ranking                                                         78
                                        Matrix                           Page Rank
                                                                          Matrix                 79



                                                     Figure 9
    Case 6:20-cv-00555-ADA Document 1-1 Filed 06/22/20 Page 10 of 21


U.S. Patent               Feb. 4, 2014                   Sheet 8 of 9                                               US 8,645,300 B1




                                                                                                                                  92
                                            90                                  w

                          User's
                        Computer                                                S.
                                       Rank Request                                                    Abuse History
                                                     s
                              74
                                                              Abuse/                                               Wisitor
                                                                DOS                                                History

                                                                                                        Abuse History
                                                              Rank Request


                                                                                           Namespace
                          d             A URL
                                                                                              ''''''''''''''''''''''''''''''''''''''''''''''''''''''''''''''''''''''''''''''
                        Visitor                g3 N/
                   -1     f                                                                                    Customers
       - -- 1             tent
                        A Rank                                       Rank Request
                                                                        f URL                                                                         68
                                    identify                                                                                 88
                                     Page                                                                                        2
         Cache                                       V-                                                                  Pages
        PageView                                                     Page                                                           g
         w/ Rank
                                                                                                                                             99

         Wisit           Visitor                  - Page/ -                                              Write-behind
           Sto                                                       Wisitor
         A Page                                          97                                                  Task Oueue
            f
          intent
         f Rank                                                                Page f
                                          Write-behind                         Wisitor
                                               ask
                                                                                                              Page Views
        PageView Cache
                                    Visitor f Page                                                                                              69
                                                                                                                                                   S
                                   f intent / Rank                              Visitor / Page
                                                                                f intent / Rank
                                                                98


                                                Figure 10
    Case 6:20-cv-00555-ADA Document 1-1 Filed 06/22/20 Page 11 of 21


U.S. Patent        Feb. 4, 2014          Sheet 9 Of 9                     US 8,645,300 B1




                    Hypothetical intent Ranking Values for a Given Page
         OO
         90




                       Purchase                           Order Track
                                    Sample intents

                  Page Freshness                        Site Popularity

                 Site Freshness                           Page Effectiveness

                 Page Popularity               %
                                               2:
                                                  Site Effectiveness


                                   Figure 11
           Case 6:20-cv-00555-ADA Document 1-1 Filed 06/22/20 Page 12 of 21


                                                       US 8,645,300 B1
                               1.                                                                     2
    SYSTEMAND METHOD FOR INTENT DATA                                       FIG. 1 depicts an intent processing system;
               PROCESSING                                                  FIG.2 depicts a flowchart of a method for predicting visitor
                                                                         intent;
                FIELD OF THE INVENTION                                     FIG. 3 depicts a flowchart of a method for predicting a
                                                                         navigation destination of a visitor,
  This disclosure relates to systems and methods for process               FIG. 4 depicts a configuration of an intent tool;
ing information from visitors to one or more websites.                     FIG. 5 depicts an alternative configuration of the intent
                                                                         tool;
            BACKGROUND OF THE INVENTION                                    FIG. 6 depicts a process for loading an intent tool into a
                                                                    10
                                                                         web browser;
   Websites have become valuable resources for companies to                 FIG. 7 depicts a state diagram of an intent tool;
engage consumers and customers. Paramount to the Success                    FIG. 8 depicts a high level dataflow for an intent engine;
of a website is that visitors to the website can readily identify           FIG.9 depicts dataflows for a page initialization process;
and navigate to the pages within the website that contain the       15      FIG. 10 depicts dataflows for a process of recording a
information or perform the functions that correspond to the              page/intent ranking; and
visitor's intent.                                                           FIG. 11 depicts a chart indicating how intent ranking
   What is required are improved systems and methods for                 parameters may differ for differing web pages.
determining a visitors intent and for using the visitors intent
to predict and Suggest webpages for the visitor.                             DETAILED DESCRIPTION OF THE INVENTION

             SUMMARY OF THE INVENTION                                       A website is generally formed of a plurality of distinct
                                                                         Uniform Resource Locators (URLs), each corresponding to a
   In one aspect of the disclosure, there is provided a method           page of content. Each webpage of the website may represent
for predicting an intent of a visitor to a webpage. The method      25   different subject matter or a different function of the website,
comprises receiving into an intent engine at least one input             for example, separate webpages may be provided for ordering
parameter from a web browser displaying the webpage. The                 and purchases, order tracking, general information, etc.
input parameterisprocessed by the intent engine to determine                When users visit a website, they are typically visiting for a
at least one inferred intent. The inferred intent can be sent to         particular purpose. By knowing the intent of their visit, that
the visitors web browser that is displaying the webpage so          30   visitor can be more dynamically directed to the page within
that the inferred intent is displayed to the visitor.                    the website or namespace that best provides the information
   In one aspect of the disclosure, there is provided a method           that the visitor is seeking.
for predicting a navigation destination for a visitor of a                  Research and studies by the present inventors of online
webpage belonging to a defined namespace comprising a                    experiences have revealed the value of measuring and man
plurality of webpages. The method comprises prompting the           35   aging the interdependence of site visitor intent and Success.
visitor to indicate an intent on a webpage displayed at a                   As visitors navigate the website, their intent information
browser of the visitor. The indicated intent is received into an         can be collected. The visitors may also be prompted to indi
intent engine for processing. Processing of the indicated                cate how well the webpages they visit within the website
intent comprises using the indicated intent as a reference to            match their intent. This information can then be analyzed to
intent ranking data that ranks the plurality of webpages for the
                                                                    40   make recommendations to direct Subsequent users to the most
                                                                         appropriate content on the website for the indicated intents.
indicated intent. The intent ranking data may have been pro                 A system for collecting, analyzing and using intent data is
vided by previous visitors to one or more webpages of the                illustrated in FIG.1. The system includes a web server 12 that
namespace. The processing of the indicated intent determines             provides web pages 13 to a user at a web browser 14. Web
one or more recommended webpages defined to be within the           45   pages are uploaded to the web server 12 from various web
namespace that most match the indicated intent. Links to the             page administrators 16. Typically, an administrator will rep
recommended webpages can be displayed in the visitors                    resent a business or the like who has responsibility for the
browser.                                                                 content of a website that includes multiple web pages within
   In one aspect of the disclosure, there is provided an intent          a website. Multiple websites, each containing multiple
processing system comprising an intent engine and at least          50   webpages, may be owned and/or administered by a single
one database configured to store intent data. The intent engine          entity. For example, a company may have separate websites
may be configured to display an intent tool in at least one              for different geographic locations, or a company may have
webpage when the at least one webpage is loaded into a user              distinct sub-companies or divisions. For the purposes of the
browser. The intent tool may comprise a plurality of display             present description, the term “namespace' will be used to
elements including one or more of an intent field, a recom          55   cover all webpages under the control of an administrator and
mendation field, and a ranking tool. The intent engine may               will include webpages within a single website or within mul
also be configured to display at least one intent in the intent          tiple websites. Thus, the web page administrator 16 will be
field, display at least one webpage recommendation in the                referred to herein as a namespace administrator.
recommendation field, and receive ranking data from the                     The system further includes an intent engine 20 that col
ranking tool and store the ranking data in the at least one         60   lects and analyzes intent data from visitors as they browse
database.                                                                webpages within a namespace. In one embodiment, the intent
                                                                         engine 20 provides an intent tool 22 that is used in conjunc
       BRIEF DESCRIPTION OF THE DRAWINGS                                 tion with one or more webpages 13 within a namespace. The
                                                                         intent tool 22 may incorporate user interface display elements
   Reference will now be made, by way of example only, to           65   into a webpage that elicit intent and Success information from
specific embodiments and to the accompanying drawings in                 users. The intent tool provides the collected information to
which:                                                                   the intent engine 20. The intent engine 20 process the intent
          Case 6:20-cv-00555-ADA Document 1-1 Filed 06/22/20 Page 13 of 21


                                                      US 8,645,300 B1
                              3                                                                       4
and Success information and learns to predict intent and                ranked list of intents. Such lists may be used for inferring
intent-based destination pages.                                         intents when a visitor navigates to that particular webpage. If
   In one embodiment, the intent engine 20 learns from users            the visitor confirms the intent, the visitor may be provided
stated visit intent and intent based page ratings to provide            with a list of recommended webpages that also show a strong
predictive intent and predictive destination services via a             match to the confirmed intent.
compact and interactive web site widget. This tool fills a gap            The corollary of the intent ranking is that each Intent may
between traditional site navigation, faceted navigation,                be associated with a ranked list of URLs. The list of URLs
search, and Social feedback programs to provide a unique,               may be used to make the recommendations when a visitor has
hybrid navigation and feedback tool that improves intent                confirmed their intent.
based conversion metrics.                                          10      As described above, the intent tool 22 displays intent ele
  The intent engine 20 may be implemented on various plat               ments within each webpage of a namespace. The display
forms, such as .NET, or cloud based infrastructures such as             elements may include an intent indicator, a page recommen
Google App Engine (GAE), Microsoft Azure, Amazon EC2,                   dation and a rating indicator. The display elements may be
Rackspace Cloud etc. Other implementations will be appar                provided as a configurable widget 22 that includes coded
ent to a person skilled in the art.                                15   instructions to reference the intent engine 20 and databases 23
   The intent tool will be described herein as a third party            in response to navigation events within the user browser 14.
service offering made to owners and administrators of web               The individual components of the intent tool 22 may be
sites and namespaces. However, other implementations, such              incorporated into the website as a configurable widget.
as direct installations by the website administrators will be              Intent Management
apparent to a person skilled in the art. Similarly, the intent             For consistency and clarity, the following terminology will
engine 20 will be described herein as remote from the web               be used to described the intent based tools and methodolo
server 12. In various alternative embodiments, the intent               gies. However, the terminology is provided by way of
engine may be incorporated into a web server and/or within a            example only and is not intended to limit the application and
website of an organization. That is, intent data may be col             Scope of the invention.
lected, analyzed and used directly by the web server and/or        25      Intent—a unique purpose or usage of the website.
directly by the website owner.                                            Intent Candidates—a ranked list of Intents for the current
   The Intent engine 20 may control multiple namespaces for             page.
different customers and may be administered by an intent                   Inferred Intent—one or more of the highest ranked Intent
engine administrator 18. The intent engine 20 may be opera              Candidates for the current page. The intent tool passively
tively associated with an intent database 23 for storing various   30   applies the Inferred Intent to each page by default.
intent related data, Such as page views, intent candidates,                Declared Intent—an Intent that has been confirmed by the
recommendations for particular web pages, success data, etc.,           visitor as the purpose for the page visit.
as will be described in greater detail below. Data within the              Current Intent—the current user-specified or program
intent database 23 may be grouped by namespace, so that a               matically inferred Intent for the page visit. The Inferred Intent
particular namespace administrator may only access data rel        35   (top rated) is applied as the Current Intent until the user sets a
evant to their account.                                                 Declared Intent.
   In FIG. 2, there is shown a flowchart 100 for predicting the           Account—the website vender.
intent of a visitor to a webpage of a defined namespace. At               Account NameSpace—collection of domains and web
step 101, the intent engine 20 receives input parameters, such          pages for the website vender.
as a URL or similar webpage identity from the web browser          40     Current Page the currently rendered Page within a web
of a visitor. The intent engine processes the input parameters          browser.
(step 102), for example by referencing historical intent data,            Destination Candidates—the ranked list of possible next
to infer one or more intents of the visitor. At step 103, the           pages for the Current Page and the Current Intent.
inferred intents are provided to the web browser for display to           Page—a distinct URL of the NameSpace.
the visitor.                                                       45     Success—a thumbs-up rating of a page. The highest point
   A method for predicting a navigation destination for the             value available.
visitor is depicted in the flowchart 200 of FIG.3. At step 201,           Visitor users of the vender/customers website.
the visitor is prompted to indicate an intent. The indicated               The intent engine 20 can be used to integrate a widget 22
intent is received into the intent engine (step 202) and pro            into a webpage 13 of a website that allows a user to perform
cessed to determine on or more web page recommendations            50   intent based navigation of the website. When a visitor 14
(step 203). The intent engine may use the indicated intent to           visits a web site, a web page 13 including the widget 22 is
reference to historical intent data provided by previous visi           displayed in the web browser 14 of the visitor.
tors to the webpages of the namespace. The web page recom                  In one embodiment, the intent widget 22 appears as an
mendations may be provided to the visitor web browser (step             unobtrusive but always available “toolbar on the customer's
204) for display to the visitor, e.g. as hyperlinks to the rec     55   website. It will be embedded in the page as an integral part of
ommended web pages.                                                     the site. An example of the intent widget is depicted in FIG. 4.
   In one embodiment, intent and Success data may be                    It provides features for a Current Intent 31, which may be an
recorded as a series of data points or page views. Each page            inferred intent or an intent confirmed by the visitor, as well as
view may associate the URL of the viewed page, a current                Destination recommendations 32, and a Page Rating 33.
intent indicated in a display element and a success rating         60      When a visitor first navigates to a webpage within a
provided by the user that indicates how well the viewed                 namespace controlled by the intent engine, the intent engine
webpage matches the current intent. An Intent Ranking For               20 infers an intent of the visitor. In one embodiment, the URL
mula, described in more detail below, may be applied to the             of the current page is provided to the intent engine, which uses
collective Page View data provided by multiple visitors to              the URL as a lookup to the database 23. The URL reference
calculate intent rankings for webpages within the namespace.       65   returns a ranked list of intent candidates and the intent engine
   The ranking process may be a two-way process. That is,               selects the highest ranked intent for that URL as the inferred
each URL within the namespace may be associated with a                  intent. The inferred intent is displayed in a current intent field
         Case 6:20-cv-00555-ADA Document 1-1 Filed 06/22/20 Page 14 of 21


                                                     US 8,645,300 B1
                                 5                                                                 6
in the intent display of the webpage 13. The inferred intent highly ranked page for the confirmed intent, and so the Sub
may be continuously updated as the visitor navigates to other sequent visitor will be recommended to the alternative page.
webpages within the namespace. The visitor may click a                 User indicated rankings provide a direct method for rank
drop-down/pop-up 35 that displays the ranked list of other ing a webpage. However, other more passive methods may
Intent Candidates for the current URL. Additionally, the visi- 5 also be incorporated as alternatives or in addition to the user
tor may type their own Intent into the intent tool. During text rankings. For example, in the absence of a specific rating,
entry, the intent engine 20 may attempt to display auto-com navigating away from a webpage without performing any
plete Suggestions to help the visitor identify known reasons action on the webpage may be used to infer that the content
for visiting the website.                                           did not match the visitor intent. Performing an action on the
   Because an inferred intent is the highest rated intent for a 10 webpage, reading to the bottom of a screen, or lingering on
particular webpage, displaying the inferred intent can provide the webpage, may be used to infer that the content of the
a quick indication to a visitor of the most relevant Subject webpage matches the visitor's intent. All of these could be
matter on that webpage. If the inferred intent does not match used to determine if the page was successful but user rankings
the visitor's actual intent, then the visitor may use the intent may be given the highest priority.
widget to indicate a more accurate intent and then select the 15 In one embodiment, the configuration tool may also show
recommended page that most matches their indicated intent. a historical ranking of the intent for the webpage. The histori
   Once the visitor has selected/declared their intent, the indi    cal ranking may be an average ranking, a weighted average
cated intent becomes the Current Intent and the intent engine ranking, a last ranking, or some other ranking.
20 stops predicting intents as the user browses the site.              In the example of FIG.4, the widget 22 is shown incorpo
   The intent engine 20 also displays a continuously updated 20 rated into a webpage for Dell Computers. The widget 22
Destination Candidate 32 based upon the Current Intent 31. includes a current intent 31 as “D820 RAM upgrade'. A user
The Destination Candidate 32 may be determined by provid may alter the current intent by selecting other intents from a
ing the Current Intent as a reference to the database 23 to drop down menu 35 or by typing text directly into the current
retrieve a ranked list of URLs for that intent. In one embodi       intent field 31. Based on the current intent, the widget 22
ment, the Destination Candidate may be selected as the high- 25 displays a recommendation 32 that provides a hyperlink to a
est ranked URL of the Destination Candidate list. In one            webpage within the namespace that is most likely to provide
embodiment, the navigation history of the user may also be the information that the visitor is seeking, i.e. that matches the
incorporated into the selection process So that if the visitor has current intent. While the highest recommendation is auto
already visited the highest ranked webpage for the Current matically shown by the widget 22 in the recommendation
Intent, then the Destination Candidate may be selected as the 30 field 32, other recommendations may be viewed and selected
next highest candidate in the destination list, or the next from a drop down menu 36. In the present example, the visitor
highest and non-visited destination candidate.                      is recommended to a page that is dedicated to "DELL Lati
   By clicking the Destination Candidate 32, the visitors tude D820 RAM. Upgrades”.
browser is immediately navigated to the destination page.              At any stage, the visitor may select the rating tool 33 to
Alternatively, the visitor may click to view a drop-down/pop- 35 indicate a rating of the webpage for the current intent,
up list 36 of other ranked Destination Candidates. In one whether or not the visitor has confirmed the current intent 31
embodiment, the Destination Candidate may be displayed and whether or not the visitor has followed a link in the
only once a user has confirmed their intent.                        recommendation field 32. As shown in FIG.4, the rating tool
   Users may jump directly to one of the Suggested pages and includes a scale for the visitor to rate the current page against
users may rate the current page in respect to the visit intent. 40 the Current Intent. In one embodiment, a 7-point scale is
Page ratings may be made via various rating systems includ provided using which the visitor may rate pages via a simple
ing a simple thumbs-up/thumbs-down action to indicate suc thumbs-up and thumbs-down to indicate Success (6) or Fail
cess or failure as well as more granular 1-to-5 star ratings of ure (0), or they may choose to give the page 1 to 5 stars to
the page's value. Whenever the visitor makes a rating, the indicate degrees of Success. Other rating systems such as a
rating data is added to other ratings data and used to generate 45 score out of 10, position on a slide bar, selection of a category
Subsequent intent rankings.                                         (e.g. highly relevant, moderately relevant, not relevant, etc)
   The system thus provides a dynamic, self-learning and will be apparent to a person skilled in the art and particular
self-populating navigation assistance tool that aids a visitor to rating systems are not intended to be limiting.
a website to find the information that they are seeking.               The visitor does not have to fully understand the “Success”
   Consider an Inferred Intent that has not been confirmed by 50 paradigm or the nature of the 7-point scale. They may simply
a visitor as the visitor's intent. The visitor may still indicate interact with familiar concepts, thumbs-up/down and a range
how well the webpage content matches the inferred intent. If of stars, as they see fit.
the rating is poor, then this poor rating will affect future           The intent widget 22 shown in FIG. 4 is one example
inferred intent calculations, making it less likely that that configuration and a person skilled in the art will recognize
particular intent will be an inferred intent for that particular 55 that multiple configurations are possible. FIG. 5 shows an
page for Subsequent visitors. Consequently, an alternative and alternative configuration in which the widget 22 is displayed
potentially more relevant intent will be inferred for that in a vertical configuration, with equivalent fields for current
webpage which may receive more favorable visitor ratings.           intent 31, recommendation 32 and rating tool 33 as shown for
   Consider now a Confirmed Intent. When the visitor first          the horizontal implementation 22. In alternative configura
confirms their intent, they are presented with recommended 60 tions, each of the intent display elements may be provided at
links to the pages that are rated most highly for that intent. If separate locations within a rendering of the webpage. Some
the visitor navigates to a recommended page but is of the of the intent display elements may also be hidden within the
opinion that the page content does not match the visitors page until activated or required by the visitor. For example,
intent, then the visitor may rate the page poorly. When the the recommendation field may be hidden until the visitor
same situation occurs for a Subsequent visitor, i.e. same 65 confirms their intent.
intent, the updated intent rating statistics may cause an alter        The widget may be configurable to allow variations to size,
native (and potentially more relevant) page to be the most position, display order of elements, collapsibility, etc. In
         Case 6:20-cv-00555-ADA Document 1-1 Filed 06/22/20 Page 15 of 21


                                                      US 8,645,300 B1
                                7                                                                     8
addition, the tool may be skin-able to present a company logo           ratings, can be made as previously, though now based upon
and/or a background that reflects the website vender's 16 own           the confirmed intent. If the user navigates to another URL
branding.                                                               within the namespace, the widget waits for a pageload of the
   Other display options are possible for the widget. In alter          new URL 407, and then waits for intent data from the intent
native embodiments, the intent tool may be presented as a               engine 20 for the new URL 408. The widget then returns to the
floating toolbar that scrolls with the page, or as a widget that        state 406 in which recommendations for the confirmed intent
is collapsible to a small, floating intent tool indicator. The          are displayed.
intent tool may also be provided as an optional browser exten             A high level data flow diagram will now be described with
sion that is used instead if the user has them installed. While         reference to FIG. 8. When an administrator of a website or
the examples show single intents and single recommenda             10
                                                                        namespace that includes multiple pages embarks on an instal
tions, the display of the widget may be altered so that multiple        lation and configuration process 71 of the intent widget 22,
intents and/or multiple recommendations are shown at any                customer source files are provided from a source file database
one time.
  A process for loading the intent widget will now be                   72 of the intent engine. When a web page is requested from a
described with reference to FIG. 1 and the flowchart 300 of        15   user browser 74, the web page files, such as HTML and
FIG. 6. At step 301, the webpage begins to load in the visitors         JavaScript files are provided to the Load Web Page process
browser, e.g. in response to a page request from the visitor 14.        75. The process 75 executes the intent widget script which
The loading of the web page triggers the execution of the               causes an “InitPage' request 76 to be sent to an initialize view
intent tool script (step 302). A pageLoad event fires at step           process that executes in the intent engine. The initialize view
303 causing an Initialize Page request to be sent to the intent         process 77 retrieves namespace data from a customer data
engine 20. In these steps, the Intent Engine matches the cur            base 68 in order to validate that the requested page is part of
rent URL to the list of Predicted Intents and links to recom            a namespace controlled by the intent engine and to ascertain
mended pages associated to the current URL. The predictive              any rules that are dependent on that namespace. Assuming
intents and recommended pages are transmitted to the                    authentication, intent variables are then retrieved from an
browser for display in the widget.                                 25   intent candidate cache 78, and ranking data from a page intent
   At step 305, the intent engine 20 ascertains whether the             ranking data store 79.
URL is a valid URL within the namespace of a website                       The intent candidate data and page intent ranking data is
governed by the intent engine 20. If the URL is invalid, the            returned to the load web page process 75 for rendering the
process stops (step 306). If the URL is valid, the intent engine        web page, including the intent widget, to the user's browser
then optionally determines whether the Visitor is defined          30   75. For statistical recording, the page for which intent data
(step 307). If the Visitor is not defined in the intent engine,         was requested may be recorded to a page view datastore 69.
then a new Visitor ID may be created (step 308). The process               Each of the datastores illustrated in FIG.8 may be provided
then proceeds to calculate a top intent list (step 309). The top        as components of the database 23 of FIG. 1.
intent list may be determined using the URL, a Visitor ID, or              Dataflows during the “Init Page' process are shown in
other parameter as a lookup to the intent data of the intent       35   more detail in FIG.9. Within the user's browser 74, a request
database 23.                                                            81 is provided to the intent engine to trigger an authorization
  The process 300 then determines whether the visitor has               process 82 within the intent engine. The intent engine
confirmed or declared an intent (step 310). If the intent has           receives a customer ID or URL from a session cookie 83 of
been declared, the declared intent and namespace is used as a           the user browser 74 and uses this information as a lookup to
lookup to the database 23 to determine one or more recom           40   the customer/namespace database 68 to confirm that the URL
mended URL destinations within the namespace that match                 is within a valid namespace of the intent engine. If the autho
the declared intent (step 311). If no intent has been declared,         rization proceeds, the authorization process 82 passes the
the top intent is used as the lookup reference instead (step            Customer ID to an Identify User process 84. The process 84
312) to generate the recommended URL destinations. At step              receives a visitor ID from the session cookie 83 and passes the
313, the intent and destination lists are returned by the intent   45   Visitor ID and the Customer ID to a Record Page View pro
engine to the web server 12 to be incorporated in the widget            cess 85. If the visitor|D has not been defined a new visitor|D
22 displayed in the web page 13 provided to the user browser            is generated and returned to the session cookie. The Record
14.                                                                     Page View process includes identifying the page, caching the
   A state diagram 400, illustrated in FIG. 7, shows states of          page view and writing the cached page view to the Page Views
the widget within a website as a visitor navigates their way       50   datastore 69. The page may be identified by receiving a Page
around the website. After starting 401, the widget displays the         ID from a pages datastore 86. The Record Page View aggre
top rated intent and destination data 402. After a pageload             gates the Page ID. Visitor ID as well as any Intent and Rank
event, the widget waits for inferred or predicted intent data           ing information from the user session 83 and stores this data
and recommendations from the intent engine for the URL to               collectively in the Page Views datastore 69. When a page load
which the user has navigated 403. After receiving the intent       55   happens the visited page is associated with the intent and
data, the widget displays the predicted recommendations 404             given a default rank. Thus each page load does affect the rank
based on inferred intents. The widget then prompts or awaits            but much less than a user defined ranking.
feedback from the visitor to rate the URL for the indicated                The Page and Intent information is then passed to a Create
intent 405. Rating feedback for an indicated intent is recorded         Intent List process 87. The page data is used as a lookup to the
in the database 23 and used to prepare future intent ratings and   60   Intent Candidate Cache to retrieve one or more intent candi
recommendations. Visitor feedback may include page ratings              dates. The process 87 creates an intent list of intent candidates
and intent selections as well as selection of recommendations.          which is then passed to a Create Destination List process 88.
If the feedback from the visitor includes a confirmation or             The current intent and URL are used as a lookup to the Page
indication of the visitors intent, then the widget state moves          Rank Matrix 79 to select recommended URLs that match the
to displaying predications based upon the confirmed intent         65   current intent. The Process 88 creates the destination list and
406. The widget state returns to feedback prompting 405 in              then passes the intent list and the destination list to user
which the same feedback actions, including recording page               browser 74 for display in the appropriate fields of the widget.
             Case 6:20-cv-00555-ADA Document 1-1 Filed 06/22/20 Page 16 of 21


                                                                   US 8,645,300 B1
                                 9                                                                             10
   As described above, a user may indicate their intent by                       fying the namespace within a customers datastore 68 also
selecting an inferred intent from the intent field of the widget                 allows any namespace specific rules to be determined.
or by entering a new intent into the intent field. The confirmed                    Once authorized,an Identify Page process 94 is triggered
intent is sent to the session cookie 83 which prevents the Page                  which uses the URL provided from the Authorization process
Initialization process from generating inferred intent lists                     93 to extract a page identity from the Pages datastore 86. A
each time the Visitor navigates to another webpage of the                        Cache Page View with Rank process 95 is then performed.
namespace.                                                                       The caching process 95 receives the visitor, intent and rank
   If the intent entered is a new intent for the namespace                       data from the session cookie 83 and the page data from the
and/or the particular URL, the intent may be entered into an                     Identify Page process 94. This data is cached as a PageView in
Intents datastore, provided as part of the database 23. When                10   the PageView cache while a Queue Write-behind Task 97 is
Subsequent visitors use the widget, the user-entered intent                      prepared. When the queue 99 reaches the specific cache writ
may be listed as an inferred intent, in particular where that                    ing task, a Write Cache to Database task 98 retrieves any
intent has been rated highly for the URL or namespace. By                        pageview data from the cache and writes to the Page Views
allowing users to enter and rate their own intents, the intent                   datastore 69. At the end of the process, the Page Views datas
engine can be provided as a dynamic self-learning and self                  15   tore includes one or more page views that each associate a
populating system.                                                               page (URL), an intent and a visitor ranking of the intent for
   Page Rating                                                                   the page.
   One data point that drives the intent engine is the visitors                     The Intent Ranking Formula
rating of pages. This value drives the calculation of Inferred                      The page/intent/ranking data of the Page Views datastore
Intent and Recommended Destination pages.                                        69 may be processed by the intent engine to periodically
   Rating Scale                                                                  calculate ordered lists of ranked Intent Candidates and
   Page Ratings may be recorded on a 7-point (0 to 6) scale                      ordered lists of Destination candidates per page per intent.
with Zero indicating Failure and 6 indicating Success.                              The processing of the data may be based on an intent
                                                                                 ranking formula that may be fixed or may be configurable per
                                                                            25   namespace account. Various ranking formulas may be used
                                                                                 and many standard formulas will be apparent to a person
                                  Value           Description                    skilled in the art. In a simple embodiment, the ranked lists
         Thumbs-down                 O            Failure                        may be generated by averaging a ranking of a page/intent
            1-Star                   1            Not very useful                combination across all applicable page views that include that
         2-Stars                     2                                      30   page/intent combination. In a more complex formula, page
         3-Stars                     3            Moderately useful              view dated may be aged so that more recent data is weighted
         4-Stars                     4
         5-Stars                     5            Very Useful                    favorably while page view data older than a particular thresh
                                                                                 old is ignored completely.
                                                                                    In alternative embodiments, more complex intent ranking
   Ratings Data                                                             35   formulas may be applied. In one embodiment, there are three
  All page ratings are recorded in respect to the visitors                       variable types and each variable is calculated at the Page and
Current Intent. Only one record will be recorded per visitor,                    Site scope for a total of 6 variables. Each variable has a value
per page, per intent. Therefore, if during a single website                      between 0 and 100 and is then multiplied by an Account
browsing session the visitor rates the same page twice, then                     specific modifier to customize the formula for each Account.
the second rating replaces the first rating of the page.                    40      Unit Days
  The Page rank data structure may be depicted as follows:                          A portion of the Intent Ranking Formula is time sensitive
                                                                                 so that more recent feedback may be weighted accordingly.
                                                                                 The Unit Days attribute determines how quickly the time
    Field            Type                             Notes                      element ages feedback and it allows the formula to work
                                                                            45   equally well on busy and slow websites. Essentially, this
    ID               int                              Identifies a unique        attribute determines how many days of values to group
                                                      visitor-page-rank          together in each “bucket' of aged results. The default value,
                                                      instance
    PageID           int                              The page                   1.0, ages data every day. Adjusting this value to 2.0, for
    VisitorD         int                              The visitor                example, ages the data every two days. While adjusting this
    TimeStamp        DateTime                         When                  50   value to 7.0 ages the data every 7 days.
    IntentID         int                              The Intent                   Freshness Value
    Rank             byte (a small # data type)       The ranking
                                                                                    The Freshness Value uses the Unit Days attribute (above) to
                                                                                 reflect how recently a given Intent has been used. With this
   The dataflows for page ranking are illustrated in FIG. 10.                    value, the “freshness” of the data exponentially effects the
When a user provides a ranking, a rank request 90 is first sent             55   Intent ranking, with newer entries valued more than older
from the user browser 74 to the intent engine 20. The rank                       entries.
request triggers a Moderate Abuse process 91 which uses t                           Page Freshness
Visitor ID to retrieve a visitor history from an abuse history                      Page Freshness is calculated per Intent per Page. It indi
datastore 92. The visitor history is processed to determine                      cates how recently a given Intent was used for the current
whether the visitor has a history of spamming or otherwise                  60   page.
mis-using the intent engine processes.                                             Site Freshness
   If the abuse history is clear, then the rank request is passed                  Site Freshness is calculated per Intent for the entire site or
to an authorization request process 93. The authorization                        namespace. It indicates how recently a given Intent was used
process 93 is similar to the process 82 described above in FIG.                  anywhere on the site.
9 and uses the customer ID or URL received from the session                 65     Freshness Modifier
cookie 83 of the browser 74 to ensure that the URL involved                        For each Freshness calculation, page and site, the Account
is within a namespace governed by the intent engine. Identi                      Administrator may adjust a modifier value to increase or
         Case 6:20-cv-00555-ADA Document 1-1 Filed 06/22/20 Page 17 of 21


                                                       US 8,645,300 B1
                              11                                                                        12
decrease the affect of Freshness on the Intent Ranking. There                In addition, an Intent Engine administrator website allows
fore, by adjusting the Unit Days attribute and the Freshness              for the intent engine administrator 18 to configure and moni
Modifiers the Account Administrator has significant control               tor of the entire intent engine system and customers. This
over the time-sensitiveness of the Intent Ranking Formula.                includes overall reporting, Support, billing, and access con
The default Freshness Modifier is 1.0.                                    trol.
   Popularity Value                                                          Page Management
   The Popularity Value reflects how often a given Intent has                In general, the intent engine's algorithms and features are
been used.                                                                page-centric. Thus, Page Management is a critical step in
   Page Popularity                                                        configuring and managing an intent engine installation.
                                                                     10     The intent engine tracks each distinct URL of a
   Page Popularity is calculated per Intent per Page. It indi
cates how frequently a given Intent was used for the current              NameSpace as a Page. There are many corner cases that affect
page.                                                                     the definition of a page, but in the most general case the intent
   Site Popularity                                                        engine considers a unique page to be represented by the part
   Site Popularity is calculated per Intent for the entire site or        of the URL between the Scheme and the Query String.
namespace. It indicates how frequently a given Intent was
                                                                     15      Page Terminology
used anywhere on the site.                                                  There are several contexts of a Page in the intent engine, as
                                                                          follows.
   Popularity Modifier                                                       Current Page represents the URL that the visitor is cur
   For each Popularity calculation, page and site, the Account            rently viewing in the browser window. The intent engine 20
Administrator may adjust a modifier value to increase or                  uses the top or parent page and ignores iFrames, Frames, and
decrease the affect of Popularity on the Intent Ranking. The              other embedded page types.
default Popularity Modifier is 1.0.                                          Destination Candidate—represents a list of Pages that the
   Effectiveness Value                                                    intent engine 20 recommends to the visitor based upon the
   The Effectiveness Value reflects the visitor page ratings for          Current Page and the Current Intent.
a given Intent. In other words, it indicates how high or low         25
                                                                             Recommended Destination the top rated Destination
visitors rated pages overall when using each Intent.                      Candidate.
   Page Effectiveness                                                       Destination Link the dynamically composed URL of a
   Page Effectiveness is calculated per Intent per Page. It               Destination Candidate. It is dynamically composed so that
indicates how well visitors rated the current page per Intent.            session specific information is handled appropriately.
   Site Effectiveness                                                30     Page Rules
   Site Effectiveness is calculated per Intent for the entire site          Account Administrators and Account Moderators may be
or namespace. It indicates how well visitors rated all pages on           nominated for each account and allowed modify the Page
the site per Intent.                                                      Rules for an intent engine account. The Page Rules determine
   Effectiveness Modifier                                                 how URLs are parsed to identify unique pages and how URLs
  For each Effectiveness calculation, page and site, the             35   are dynamically re-assembled to provide Destination Links
Account Administrator may adjust a modifier value to                      when the user chooses to jump directly to a Recommended
increase or decrease the affect of Effectiveness on the Intent            Destination Page.
Ranking. The default Effectiveness Modifier is 1.0.                          Basic URL Identification
   Summary of the Intent Ranking Formula                                     All URLs are initially identified by the Host and Path.
   It can be seen from the above, that the Intent Ranking            40   Scheme, Query String, and Fragments are generally ignored
Formula may be provided in various embodiments as a com                   in respect to identifying unique Pages. For example:
bination of three types of values (Freshness, Popularity, and
Effectiveness) measured at two different levels of scope (Per
Page and Per Site) for a total of 6 different variables. In
addition, each variable may be modified by a fixed multiplier        45 URL:
                                                                          http://www.server.com/path?tofile/page.html?one=1&two=2&three-3
to increase or decrease the importance of each variable for the
site.                                                                     Scheme                  http://
  The intent ranking formula may applied each time the                    Host                    WWW.SCWC.CO
formula is updated. All matrixes would be recalculated at that            Path                    path?tofile/page.html
time otherwise the current formula is used for all calculations      50
                                                                          Query String            one=1&two–2&three-3
of new and updated data. Calculations of intent rankings may
be made on a periodic basis, e.g. hourly, daily, etc or may be               Supported Scheme
made on the fly, i.e. each page view or after a threshold                   The intent engine 20 may track which schemes have been
number of page views. Other timeframes will be apparent to                used to view each rated page. The visitors current URL
the person skilled in the art.                                       55   scheme may be used for destination pages when possible.
   FIG. 11 shows a chart of a hypothetical visualization of               Therefore, if the destination page has only been viewed via
how the Intent Ranking Formula might evaluate a “purchase'                HTTPS and the visitor is on another page using HTTP, then
intent and an “order tracking' intent for a single page on a              the destination page link will use HTTPS. However, if the
customers website.                                                        page has been visited via both schemes, the user's current
   As described above, the intent engine 20 may be provided          60   scheme will be used. Optionally, the Account may be config
as a third party offering to namespace administrators. These              ured to always use the visitor's current Scheme when con
administrators may thus be considered as customers of the                 structing Destination Links.
intent engine. The intent engine 20 may provide a database                  Authority (Sub-Domain)
backed interface 16 to allow a customer to administer their                 Customer NameSpaces may be configured to dynamically
intent engine account. This includes defining and configuring        65   handle URLs that are differentiated only by the authority/sub
the customer's namespace, configuring and monitoring Intent               domain. For example, the JCPenney NameSpace would be
options, and viewing various usage and trending reports.                  configured Such that ww2.jcpenney.com and
         Case 6:20-cv-00555-ADA Document 1-1 Filed 06/22/20 Page 18 of 21


                                                       US 8,645,300 B1
                           13                                                                      14
ww5.jcpenney.com are considered the same URL. However,                 be modified by the administrators/moderators, for example,
blog.jcpenney.com and search.jcpenney.com may be treated               to use consistent terminology and/or terminology preferred
as different URLs. By default, all Host name permutations              by the namespace owner.
will be treated as unique and independent. The Customer                  Site Conversion
NameSpace may be configured with regular expressions that                Website "conversion' is one of the most traditional and
describe Host names that should be treated the same.                   widespread measures of a site's effectiveness. Analytics
   Default Query String Management                                     packages and entire web site strategies are often geared
   In general, Query Strings will be ignored by the intent             around a company’s definition of “conversion of a site visi
engine's page definitions. That is, the uniqueness of a page is   10
                                                                       tor. Conversion may be defined in a multitude of ways includ
not determined by the Query String. However, the intent                ing purchasing a product, Subscribing to a newsletter, Submit
engine 20 may track which Query String Parameters have                 ting contact information, or becoming a “fan via a Social
been used for each page and what value was assigned to each            networking site.
parameter the first time it was encountered. These values will            The intent engine 20 provides a model for incorporating
be used to help construct Destination Links.                      15   traditional site Conversion metrics into aggregate intent data.
   Destination Links will be crafted based upon the visitors             Conversion Rules
current page Query String and the known Query String                      The Account Administrator may define a set of Conversion
Parameters Supported by the destination page. For example,             URLs via regular expressions. The intent engine 20 will pro
for a given url such as:                                               vide a set of example regular expressions that will match a
  www.server.com/pageone.html?state-ny&color-blue,                     variety of common URL patterns. One usage option will be to
  the intent engine may record the following types of infor            append a specially coded Query String Parameter to any URL
mation about the url.
                                                                       on the site that will indicate that the user has completed some
                                                                       form of conversion.
                                                                         Whenever a Conversion URL is encountered, the intent
         URLID            Param            Default Value          25   engine will record the instance and gather aggregate data
          101             State                 ny
                                                                       about pre-defined conversion that may be viewed via the
          101             color                blue                    intent Reports.
                                                                         Conversion Rule Data
   For a future visitor that is viewing the page www.server       30
.com/pagetwo.html?state tx&SZ lg, the intent engine's Des
tination Link to pageone will be composed by comparing the                 Field                    Description
visitor's current Query String Parameters to those known to                ID                       unique identifier
be supported by the intent engine.                                         Name                     Short descriptor
   'state' is Supported by pageone and included in the visi       35       Marketing Campaign       Optional. ID of corresponding
tor's current page.                                                                                 marketing campaign.
                                                                           URLS                     Set of regular expressions that
   Parameter values will be used from the current page when                                         trigger conversion.
possible. Therefore, the “tx' value will be assigned to “state'            Start Date               Beginning of date range when the
for the Destination Candidate link.                                                                 rule applies
  “color is supported by pageone but not included in the          40       End Date                 End of date range when the rule
                                                                                                    applies
current page. “color with the default value “blue' will be
used for the Destination Candidate link.
  “sz is included on the Current Page, but not in the Desti              Conversion Event Data
nation Candidate. Therefore “sz” will not be included in the              Once a visitor has triggered a Conversion Rule, the intent
Destination Candidate link.                                       45   engine 20 will record the Conversion Event using data similar
  Therefore, the Destination Link from pagetwo to pageone              to the table below. However, the system may be configured so
for     this     USC      will      be:      www.server.com/           that a visitor will only triggera Conversion Rule once per visit
pageone.html?state-tx&color-blue                                       even if they load multiple URLs that match the given regular
   Fixed Query String Parameters                                       expression(s).
   Many websites will require additional configurations to        50
intelligently handle Query String Parameters. A common
example would be a url like http://www.google.com/
search?q=schueler where the “q Query String Parameter                        Field                  Description
(QSP) is critical to the definition of the page. The intent                  Conversion Rule        Which rule triggered conversion
engine may allow customers to configure QSP's that are to be      55         Converted At           DateTime of the event
treated as part of the unique identification of a page.                      URL                    The source URL of conversion
   In this case, “q would be identified as a Fixed QSP and                   Intent                 The user's current intent, if
                                                                                                    defined.
thus the intent engine will record unique page instances for
http://www.google.com/search?q=Schueler and http://www
.google.com/search?q-beynon and will not replace the “q           60      Campaign Management
value when constructing Destination Candidates.                           Campaigns are the website owner's method for imple
   Managing Account Intents                                            menting temporary modifications to the intent engine's con
   Account Administrators and Account Moderators may                   figuration to achieve specific marketing or Support goals.
view and edit the list of known Intents for their NameSpace.              Pre-Seeding Campaign
In particular, new intents may be added and intents may be        65      Pre-seeding campaigns are used to 'seed the intent engine
deleted, in particular where those intents have been indicated         with sufficient data for the system to be released to the general
by visitors to the page. Intents provided by visitors may also         population.
         Case 6:20-cv-00555-ADA Document 1-1 Filed 06/22/20 Page 19 of 21


                                                       US 8,645,300 B1
                              15                                                                       16
   The first step of a pre-seeding campaign is to manually                 Discard Entries
enter Intents and Destination Links for the NameSpace. A                    Entries are discarded before being saved to the database. A
user interface is provided to the namespace administrator 16             running log is updated to note the action, but the actual entry
to allow administrators and moderators of a namespace to                 is not saved. This may be the default setting for Intent Entries
enter the required values and match them together and to store           that violate the Language Filter.
the pre-seed data in the databases 23 of the intent engine 20.             Moderator Alerts
   The second step of a pre-seeding campaign is to invite a                 Entries are accepted into the system and put into immediate
select group of users to browse the website with the intent              use. However, the Account Moderator is alerted and given the
engine in seeding-mode for that namespace. For example, the              opportunity to remove the entry. Notification is a two-fold
pre-seeding visitors may be prompted to rate the webpages           10   process. First, a daily email is sent to the Moderators with a
for the visitors intent with all the data being stored as seed           Summary of the Content Alerts. Second, the intent engine
data that will later be used to make recommendations. For the            website's account moderation screen will provide access to
pre-seeding visitors, all recommendations may be blocked                 entries that may need moderating based upon the Language
until sufficient data has been stored so that statistically rel          and Brand Filters. The Moderator may choose to apply word
evant recommendations can be made. Options for pre-seed             15   masks or hide the entries from users. This may be the default
ing visitors include hiding all Destination Recommendation               setting for Intent Entries and Open Text Entries that violate
features, hiding for X % of visitors but displaying for y 96,            the Brand Filter.
only displaying recommendations for users within a certain                 Moderator Approval
IP range (employees pre-seed), displaying for users with a                 Entries will not be shown to future users until a Moderator
certain cookie, prompting for a list of intents on each page,            approves them. These Entries will be listed in a “pending list
not just one intent, etc. Other pre-seeding options and strate           until the Moderator approves or discards each entry. Dis
gies will be apparent to a person skilled in the art.                    carded entries will be purged from the system.
   Spotlight Campaign                                                      Governors
   A spotlight campaign may be used to artificially promote                 Account Moderators may configure various governors to
certain Intents and/or Destination Candidates to highlight          25   try to prevent abuse of the intent engine system. For example,
items for customer Support or marketing purposes.                        user Governors may be designed to prevent a given user, or
   Options for spotlighting may include, artificially inflating          Bot, from flooding the intent engine. User governors may be
the ranking of an Intent across the site or for a range of pages,        based upon an IP address, cookies, limiting new intents Sub
artificially inflating the ranking of a Page for a set of Intents        mitted per user per timeframe, limiting intent Page Views
and/or inserting a new, temporary Intent, that only exists for      30   Submitted per user per timeframe, limiting page ratings Sub
the duration of the Campaign                                             mitted per user per timeframe. Content governors may be
  Content Moderation                                                     employed to protect the intent engine from crowd-based
  A Content Moderator may be provided for each customer                  attacks to game the system. Content governors may be lan
account and may use the intent engine website to manage                  guage and/or brand filter based.
Content Filters, Content Governors, and Content Alerts.             35     Alerts
  Content Filters                                                          Account Moderators may receive various intent engine
   Content filtering rules provide two levels of brand protec            usage alerts as will be described below.
tion. First, the Moderator may establish the Acceptable Use                Language & Brand Filter Thresholds
Policy filters that determine which words and phrases that                 The Moderator may define a per hour threshold for the
should be blocked for the website community. Second, the            40   usage of any word or phrase in the Language and Brand filter
Moderator may establish procedures for dealing with content              lists. When this threshold is exceeded an email is sent to the
that violates the site's AUP.                                            account Moderator. The threshold may be throttled uniquely
  AUP Language Filter                                                    for each filter list and it may be turned off temporarily.
  Moderators may upload and edit a word list of unaccept                   Volume Thresholds
able words that will be filtered from the site. In one embodi       45      The Moderator may define per hour and per day volume
ment, a pre-loaded or default wordlist may be provided.                  thresholds for Intent Page Views, New Intent Submissions,
  AUP Brand Filter                                                       and Page Ratings. Thresholds may be specific counts (i.e. >10
   Moderators may also upload and edit a word list of com                k) or based on relative changes.
petitor brand related terms that may be moderated differently              Black List and White List Alerts
than swear words. This list aims to protect the site from crowd     50      Moderators may configure a Black List of undesirable
based attacks on the integrity of the intent engine's data set.          words or phrases and a White List of desired words and
For example, a manufacturer of one type of product may wish              phrases. Usage of these words in a new intent or open text
to prevent a visitor from specifying an intent to buy a rival            feedback will immediately send an email alert to the Mod
manufacturer's equivalent product.                                       erator in case immediate action is required.
  AUP Filter Actions                                                55      Reports
  The Moderator may be provided with the ability to config                  Account Administrators and Moderators may view various
ure Filtering Actions for both the Language Filter and the               reports about intent engine usage and trends. These reports
Brand Filter. Unique actions may be configured based upon                may be executed as one or more queries to the database 23
the violated filter and the type of content.                             coupled to the intent engine 20.
  Mask Words                                                        60      For example, an overall site Success report may specify:
   Entries are accepted by the system but triggering words are           Overall site success percentage; Conversion percentages (for
masked with a pre-defined character sequence. The Modera                 each Conversion Rule); Search percentage; Browse percent
tor may choose the masking character and a fixed number of               age.
times to use the character. Thus, no matter the length of the               An Intent Summary Report may include statistics for Suc
word it will be replaced with a fixed length character mask.        65   cess percentage per Intent; Top Success Pages per Intent;
This may be provided as the default for OpenText Entries that            Conversion percentages per Intent: Filter by User Generated
violate the Language Filter.                                             Intents vs pre-defined Intents.
           Case 6:20-cv-00555-ADA Document 1-1 Filed 06/22/20 Page 20 of 21


                                                       US 8,645,300 B1
                              17                                                                        18
   An Intent Drill Down Report may include statistics for                user's reason for visiting the site. The intent engine utilizes a
Overall success of an Intent; Most Effective (highly rated)              dynamic, crowdsourced, and url aware recommendation sys
Pages of an Intent; Popular Pages of an Intent.                          tem to predict the user's Visit Intent and to Suggest Destina
   A Page Summary Report may include statistics for Listing              tion Pages.
of pages as defined by the intent engine, which may be sorted       5       The intent tool has been described herein as a third party
by Intent when viewing the page; intent engine Effectiveness             service offering made to owners and administrators of web
(user ratings); intent engine Popularity (viewed with any                sites and namespaces. A person skilled in the art will recog
Intent) and Conversion.                                                  nize that the intent tool can be a tool that is incorporated into
   A Page Drill Down Report may list all Intents used for the            a webspace by the webspace administrator directly, without
given Page as well as Intent Effectiveness on the page, Con         10   the need for billing aspects and the like.
version on the page and Success (highest rating) on the page.               Although embodiments of the present invention have been
   As described above, the intent engine service website pro             illustrated in the accompanied drawings and described in the
vides a turn-key service for Subscribing, implementing,                  foregoing description, it will be understood that the invention
monitoring, and maintaining the intent tools on a customer's             is not limited to the embodiments disclosed, but is capable of
website. A customer may subscribe to the intent engine by           15   numerous rearrangements, modifications, and Substitutions
filling out a secure web-form which identifies the business              without departing from the spirit of the invention as set forth
account and the initial administration user. From there, the             and defined by the following claims. For example, the capa
customer may download the necessary files to begin the intent            bilities of the invention can be performed fully and/or par
engine rollout on their own website.                                     tially by one or more of the blocks, modules, processors or
   Business Account (Account)                                            memories. Also, these capabilities may be performed in the
   All subscription levels will provide at least two initial User        current manner or in a distributed manner and on, or via, any
Seats (Users). The first User will be given Account Adminis              device able to provide and/or receive information. Further,
trator rights and the second user will be given Account Mod              although depicted in a particular manner, various modules or
erator rights. Additional seats may be available depending               blocks may be repositioned without departing from the scope
upon the Subscription level or may be added a la carte.             25   of the current invention. Still further, although depicted in a
   Account data may include:                                             particular manner, a greater or lesser number of modules and
   Company Name                                                          connections can be utilized with the present invention in order
   Business Unit (optional)                                              to accomplish the present invention, to provide additional
   Subscription Settings                                                 known features to the present invention, and/or to make the
   Current subscription level & status                              30   present invention more efficient. Also, the information sent
   Monthly or Annual payments                                            between various modules can be sent between the modules
   Subscription history                                                  via at least one of a data network, the Internet, an Internet
   Billing Info (address, payment information)                           Protocol network, a wireless Source, and a wired source and
   Billing Contact                                                       via plurality of protocols.
  Address                                                           35     What is claimed is:
  Payment method                                                           1. A method for predicting an intent of a visitor to a
  Credit Card or Purchase Orders                                         webpage, the method comprising:
  Payment history                                                          receiving into an intent engine at least one input parameter
  An Account Manager                                                          from a web browser displaying the webpage;
  Users                                                             40     processing the at least one input parameter in the intent
  Account administrators (which users may manage the                          engine to determine at least one inferred intent;
account)                                                                   providing the at least one inferred intent to the web browser
  Account Moderator                                                           to cause the at least one inferred intent to be displayed on
  NameSpace                                                                   the webpage;
  Rules that define the websites that the intent engine will        45     prompting the visitor to confirm the visitors intent;
Support.                                                                   receiving a confirmed intent into the intent engine;
   Account NameSpace                                                       processing the confirmed intent in the intent engine to
   The Account NameSpace (NameSpace) defines the web                          determine at least one recommended webpage that
sites that will be supported by this Account. Typically, only                 matches the confirmed intent, the at least one recom
one NameSpace is provided per Business Account, but the             50       mended webpage selected from a plurality of webpages
NameSpace may represent multiple websites.                                   within a defined namespace;
   A typical example would be where a NameSpace includes                   causing the webpage in the web browser to display at least
variations of a domain name and/or geographic indications,                   one link to the at least one recommended webpage;
Such as .com and .co.uk.                                                   prompting the visitor to rank the webpage for the inferred
   The NameSpace is defined by one or more Regular Expres           55        intent;
sions. Sample Regular Expressions may be provided that                     receiving a rank from the web browser; and
cover several basic types of NameSpace definitions.                        storing a datapoint comprising an identity of the webpage,
   From the foregoing, it can be seen that the functions of                   the inferred intent and the received rank.
intent engine may be incorporated into webpages by a con                    2. The method according to claim 1 wherein the at least one
figurable widget that provides subscribers with an easy to          60   input parameter comprises an identity of the webpage.
implement, continuously learning, social site navigation sys                3. The method according to claim 1 wherein processing the
tem that addresses findability problems on the website. The              at least one input parameter comprises determining a ranked
intent engine increases user Success at a low cost to the                list of intents for the webpage.
Subscriber and with minimal IT and maintenance commit                       4. The method according to claim 3 comprising:
ment.                                                               65      selecting the highest ranked intent for the webpage; and
   The intent engine helps website visitors find the content                causing at least the highest ranked intent to be displayed on
that is most likely to lead to a successful visit based upon the               the webpage in the web browser.
         Case 6:20-cv-00555-ADA Document 1-1 Filed 06/22/20 Page 21 of 21


                                                      US 8,645,300 B1
                               19                                                                    20
   5. A method for predicting a navigation destination for a              11. An intent processing system comprising:
visitor of a webpage belonging to a defined namespace com                 an intent engine configured to display an intent tool in at
prising a plurality of webpages, the method comprising:                     least one webpage when the at least one webpage is
   prompting the visitor to indicate an intent on a webpage                 loaded into a user browser, the intent tool comprising a
      displayed at a browser of the visitor;                                plurality of display elements comprising one or more of:
   receiving the indicated intent from the browser into an                   an intent field;
      intent engine;                                                         a recommendation field; and
                                                                             a ranking tool; and
   processing the indicated intent in the intent engine to deter          at least one database configured to store intent data;
      mine one or more recommended webpages of the plu             10     wherein the intent engine is configured to:
      rality of webpages; and                                                display at least one intent in the intent field;
   causing one or more links to the one or more recommended                  display at least one webpage recommendation in the
      webpages to be displayed in the webpage at the browser;                  recommendation field; and
   wherein processing the indicated intent comprises using                    receive ranking data from the ranking tool and store the
      the indicated intent as a reference to intent ranking data   15
                                                                                 ranking data in the at least one database.
      that ranks the plurality of webpages for the indicated               12. The intent processing system according to claim 11
      intent, the intent ranking data comprising intent data            wherein the intent engine is configured to:
                                                                          receive a ranking of a page from the ranking tool;
      provided by previous visitors to one or more webpages               generate a datapoint comprising:
      of the namespace.                                                       a current intent indicated by the intent field;
   6. The method according to claim 5 wherein processing the                  a current webpage loaded in the user browser, and
intent comprises determining a ranked list of webpages of the                the received ranking; and
namespace for the indicated intent.                                        store the generated datapoint in the at least one database.
   7. The method according to claim 6 wherein determining                  13. The intent processing system according to claim 12
the ranked list comprises processing a plurality of datapoints,         wherein the intent engine is configured to process a plurality
each datapoint comprising:                                         25   of the datapoints stored in the at least one database to deter
   an identity of a webpage of the namespace;                           mine a ranked list of webpages for an intent.
                                                                           14. The intent processing system according to claim 13
  an intent; and                                                        wherein the intent engine is configured to:
  a ranking of the intent for the respective webpage.                     receive a confirmed intent from the intent field of a
  8. The method according to claim 5 wherein prompting the         30         webpage loaded in the user browser;
user to indicate an intent comprises:                                      reference a ranked list of webpages for the confirmed intent
  inferring at least one intent from an identity of the webpage               to select at least one recommended webpage; and
     displayed in the browser; and                                         provide at least one link for the at least one recommended
  causing the at least one inferred intent to be displayed on                 webpage to the recommendation field of the intent tool
     the webpage displayed in the browser.                         35
                                                                              displayed in the webpage loaded in the user browser.
  9. The method according to claim 5 comprising:                           15. The intent processing system according to claim 12
  prompting the visitor to indicate a rank of a webpage for an          wherein the intent engine is configured to process a plurality
     indicated intent;                                                  of the datapoints received from a plurality of users to deter
  receiving the indicated rank into the intent engine; and              mine a ranked list of intents for a webpage.
  storing a datapoint in a database, the datapoint comprising:     40
                                                                           16. The intent processing system according to claim 11
    an identity of the ranked webpage;                                  wherein the intent engine is configured to store a definition of
     the indicated intent; and                                          a namespace in the at least one database, the definition of the
     the ranking.                                                       namespace comprising a plurality of webpages, and wherein
   10. The method according to claim 5 wherein prompting                the at least one webpage recommendation is selected from the
the visitor to indicate an intent comprises:                            plurality of webpages of the namespace.
                                                                   45
  generating a ranked list of intents for the namespace;                   17. The intent processing system according to claim 11
  causing one or more intents from the ranked list of intents           wherein the intent tool comprises a configurable widget.
     to be displayed in the webpage at the browser.                                            k   k   k   k   k
